UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-2354


WANDA S. HUDSON,

                     Plaintiff - Appellant,

              v.

TELAMON CORPORATION,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-cv-00096-FL)


Submitted: April 25, 2019                                         Decided: April 29, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed and remanded by unpublished per curiam opinion.


Wanda S. Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Wanda S. Hudson seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and dismissing her civil complaint without

prejudice. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The

order Hudson seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-25 (4th

Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction and remand the

case to the district court with instructions to allow Hudson to amend her complaint. See

id. at 630.   We deny Hudson’s motion to appoint counsel and dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            2